Mr. Justice Shepard
delivered the opinion of the Court:
1. The defense of Crook, that he was an accommodation maker, within the knowledge of Willard when he received the note, is in direct opposition to a provision of the Negotiable Securities Act. Code D. C., Sec. 1333.
2. The defense of Walter P. Wilkins, the last indorser of the note, is equally without merit. Whether the preceding indorser, Wilkins & Co., incorporated, had the power to make an accommodation indorsement merely is a question of no importance so far as his liability under the subsequent indorsement is concerned. If it were conceded that the corporation’s indorsement of the paper was beyond its powers, and it incurred no liability thereby, its effect was, nevertheless, to pass the property therein. Code D. 0., Sec. 1326. And the subsequent indorsement by Wilkins to Willard was a warranty of the genuineness of the paper, of his own title thereto, and of the capacity of all the preceding parties to contract. Idem, Secs. 1369, 1370.
3. It is unnecessary to consider whether Wilkins & Co., as an ordinary trading corporation under the laws of the District, had the implied power to make an indorsement of negotiable paper for accommodation solely. Assuming the want of power, the defense is unavailable where the party acting upon the faith of that indorsement had no notice of the fact. This was the situation of Willard, as shown by his affidavit, and the same has not been denied. Monumental Bank v. Globe Works, 101 Mass. 57; Nat. Bank of Republic v. Young, 41 N. J. Eq. 531; Jacobs’ Pharmacy Co. v. Trust Co., 97 Ga. 573; Nat. Park Bank v. German A. M. W. & S. Co., 116 N. Y. 281.
Eor the reasons given, the order will be reversed with costs, and the cause remanded for further proceedings in conformity with this opinion. It is so ordered. Reversed.